Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figs. 1, 2, 3 and 3A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See, for example, pages 3, 5, 6 and 9 of the specification.  See MPEP § 608.02(g).
Fig. 4A is pixelated and illegible.  For example, the text associated with components 102, 110, 120 and 128 is illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is understood to be directed toward Fig. 8, for example.  Elements should be defined only once.  However, VC is being defined three different ways as the "feedback control signal", "a supply voltage" and "a power supply voltage".  Claim 2 should be simplified with consistent use of the "feedback control signal" as established in base claim 1.
Claim 6 should depend from claim 2.
In claim 6 line 2, "the gain stage" should be --a gain stage of the gain stages--.
Claim 7 should depend from claim 2.
Claim 8 should depend from claim 7.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ippolito (10,848,058) in view of Pulvirenti et al (5,874,850) or applicant's prior art Fig. 1.
Ippolito Fig. 1 shows a charge pump circuit, comprising: a plurality of charge pump stages 12 (col 4, ln 12) coupled between pairs of flying capacitors C1, said plurality of charge pump stages arranged in a cascaded arrangement (col 4, ln 12) between a bottom voltage line (at VR) and an output voltage line (at VCP); gain stages 11 configured to apply pump phase signals to said charge pump stages via said flying capacitors C1, said pump phase signals having an amplitude VR; and a feedback signal path 14/10 between said output voltage line to said bottom voltage line, the feedback signal path configured to apply to said bottom voltage line a feedback control signal VR which is a function of a voltage VCP at said output voltage line; wherein said gain stages are supplied power from the feedback control signal VR; and wherein the amplitude of said pump phase signals is a function of said feedback control signal as recited in claim 1
	As recited in claim 9, a load must inherently exist to justify the existence of the charge pump circuit.
	The described circuit performs the methods recited in claims 10 and 12.

	As pointed out at col 4, ln 12, Ippolito is seen to anticipate a plurality of cascaded charge pump stages as claimed.  However, the drawings do not explicitly show the disclosed arrangement.  Alternatively, Pulvirenti et al. Fig. 3 show an arrangement analogous to Ippolito Fig. 1 where M1-M4 are analogous to 12, TC1/TC2 are analogous to C1, VS is analogous to VR and OUT is analogous to VCP.  Pulvirenti et al. Fig. 4 (and applicant's prior art Fig. 1) show that the arrangement of Fig. 3 may be expanded to a plurality of cascaded stages as claimed.  As suggested by Ippolito at col 4, ln 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expand the circuit of Ippolito Fig. 1 to include a plurality of cascaded charge pump stages as taught by Pulvirenti et al. Fig. 4 (or applicant's prior art Fig. 1) for the benefit of providing a greater multiple of output voltage (col 4, ln 11).  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.  Claim 1 is obvious.
As recited in claim 9, a load must inherently exist to justify the existence of Examiner's combination.
	Examiner's combination performs the methods recited in claims 10 and 12.

Allowable Subject Matter
Claims 2-8, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849